Citation Nr: 1509642	
Decision Date: 03/09/15    Archive Date: 03/17/15

DOCKET NO.  09-27 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a bilateral foot disability. 

2.  Whether new and material evidence has been received to reopen a claim for service connection for a bilateral knee disability.  

3.  Entitlement to service connection for a bilateral foot disability. 

4.  Entitlement to service connection for a bilateral knee disability.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel 


INTRODUCTION

The Veteran had active military service from March 1968 to March 1971.  The Veteran received the Bronze Star, among other decorations, for his service.  

This matter comes before the Board of Veterans' Appeals (Board) from a November 2007 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The Veteran was scheduled for a Board hearing in December 2014, but did not appear and did not indicate any desire to reschedule.  As such, the Veteran's hearing request is deemed withdrawn.  38 C.F.R. § 20.74(d) (2014).  

The issues of a bilateral foot disability and a bilateral knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An un-appealed May 2003 rating decision denied service connection for a bilateral foot disability and bilateral knee disability.  

2.  Since the May 2003 rating decision, evidence that is new, which relates to an unestablished fact necessary to substantiate the claims of service connection for a bilateral foot disability and a bilateral knee disability, which is neither cumulative or redundant, and which raises a reasonable possibility of substantiating the claims has been received.  

CONCLUSIONS OF LAW

1.  An un-appealed May 2003 rating decision denying service connection for a bilateral foot disability and a bilateral knee disability is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.160, 20.1103 (2014).

2.  New and material evidence has been received with respect to the claim of entitlement to service connection for a bilateral foot disability; the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (a) (2014).

3.  New and material evidence has been received with respect to the claim of entitlement to service connection for a bilateral knee disability; the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is seeking to reopen a claim for service connection for a bilateral foot disability and a bilateral knee disability that were previously denied by the RO.  For the reasons that follow, the Board concludes that the prior denial is final, that new and material evidence has been received and that reopening is warranted.  

In January 2003, the Veteran filed a claim for entitlement to service connection for a bilateral foot disability and a bilateral knee disability.  The claim was denied in a May 2003 rating decision.  The RO denied the claim for a bilateral foot disability and a bilateral knee disability because there was no evidence of current disabilities.  The Veteran was requested to submit evidence of a current disability and he failed to comply with the RO's request.  The Veteran was provided notice of the adverse decision and of his procedural and appellant rights in a May 2003 letter.  He did not submit a notice of disagreement or new and material evidence within one year.  The May 2003 rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

A final decision cannot be reopened and considered on the merits unless new and material evidence is presented.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The evidence received since the May 2003 rating decision includes a VA treatment note dated December 2012 diagnosing the Veteran with bilateral osteoarthritis of the knees.  VA treatment notes state that the Veteran had two prior surgeries on his right knee in 1986 and 1997.  Additionally, there is a treatment note from January 1980 that attributes the Veteran's pain in his right knee to an injury he suffered in Vietnam.  On the Veteran's July 2009 VA-Form 9 he states that he fell into a hole during basic training and this caused his current knee disability.  In regards to his claim for a bilateral foot disability, the Veteran submitted a statement that he sprained his hamstring in service that caused him to have his current bilateral foot disability.  Further, the Veteran made a statement that his bilateral foot disability began in basic training and has continued ever since.  Lastly, the Veteran is carrying a diagnosis of bilateral planter fascitis according to VA treatment records.  

The Board is aware that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Pursuant to Shade, evidence is considered new if it has not been previously submitted to agency decision makers, and it is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.  The Court interprets the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The VA treatment notes, the statement from the Veteran and his current diagnoses are all new and material as this evidence was not previously of record and they address the grounds of the prior final denial and raise a reasonable possibility of substantiating the claims of service connection for a bilateral foot disability and a bilateral knee disability.  

Consequently, reopening the Veteran's claims of service connection for a bilateral foot disability and a bilateral knee disability is warranted.  38 C.F.R. § 3.156.


ORDER

The claim of service connection for a bilateral foot disability is reopened; the appeal is granted to this extent only.

The claim of service connection for bilateral knee disability is reopened; the appeal is granted to this extent only.


REMAND

The Veteran asserts service connection for a bilateral foot disability and a bilateral knee disability.  The Board has reopened the Veteran's claims.  However, additional development is required prior to a decision on the merits.  The Veteran has been diagnosed with bilateral planter fascitis and bilateral osteoarthritis of the knees.  There are references in his VA treatment notes that his bilateral knee disability could be related to his service in Vietnam or to an incident in basic training.  Further, there is evidence in the file that the Veteran underwent two arthroscopies in 1986 and 1997.  The Veteran also asserts that an injury in service to his hamstring caused his current bilateral foot disability.  See May 1968 Service Treatment Note; see also January 1980 VA Treatment Note; October 2007 Statement in Support of Claim from the Veteran; July 2009 VA-Form 9; December 2010 VA Treatment Note; June 2011 Statement in Support of Claim.  

The Board notes that the Veteran has not been given a medical examination relating to his service connection claims for his bilateral foot disability and his bilateral knee disability and the Board has determined that examinations are warranted.  VA has a duty to provide a VA examination when the record lacks evidence to decide the Veteran's claim and there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  See 38 C.F.R. § 3.159(c)(4) (2012); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As such, the Board is remanding the Veteran's claim for service connection in order to provide the Veteran with an examination on the etiology of his currently diagnosed bilateral foot disability and his bilateral knee disability.  

The Board is also remanding the Veteran's claims for records.  The Veteran has submitted authorizations for Dr. Fox relating to his bilateral foot disability and for Dr. Bouze for his bilateral knee disability.  Further, it appears as though the Veteran has been treated at the VA for his bilateral foot disability, diagnosed as planter fasciitis and for his bilateral knee disability.  As such, the Board is remanding for all relevant VA treatment notes related to his current disabilities.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should ask the Veteran to identify all sources of treatment that he has received for his bilateral foot disability and bilateral knee disability, and to provide any releases necessary for VA to secure records of such treatment or evaluation.  

The AOJ should specifically request records from Dr. Bouze and Dr. Fox.

The AOJ should obtain for the file copies of the complete records of all such treatment and evaluation from all identified sources.  

2.  The Veteran has received treatment at the VA in Los Angeles, California.  The AOJ should request all records relating to the Veteran from this VAMC.  

3.  The Veteran currently receives treatment at the South Texas VA HCS.  The AOJ should request all outstanding records from this VAMC.  

4.  After any records requested above have been obtained, schedule the Veteran for a VA examination for the purposes of determining the current nature and etiology of any currently diagnosed bilateral foot disability.  The Veteran's claim file must be reviewed by the examiner in conjunction with the examination.  All testing deemed necessary must be conducted and results reported in detail.  The examiner should provide an opinion as to the following:

Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's current bilateral foot disability was incurred in or aggravated by military service? 

The examiner is asked to comment on the Veteran's theory that a hamstring injury in service caused his current bilateral foot disability or that it began in basic training.  

5.  Also, schedule the Veteran for a VA examination for the purposes of determining the current nature and etiology of any currently diagnosed bilateral knee disability.  The Veteran's claim file must be reviewed by the examiner in conjunction with the examination.  All testing deemed necessary must be conducted and results reported in detail.  The examiner should provide an opinion as to the following:

Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's current bilateral knee disability was incurred in or aggravated by military service?

The examiner is asked to specifically comment on the VA treatment note from January 1980 that associates the Veteran's right knee disability to his active service in Vietnam.  Further, the examiner is asked to comment on the Veteran's two knee surgeries from 1986 and 1997.  Lastly, the examiner is asked to address the Veteran's contention that he injured his knee in basic training when he fell into a hole.  

The claims file should be reviewed in conjunction with this request and the report thereof should reflect that such review occurred.  A thorough rationale, to include reference to relevant evidence of record as appropriate, should be provided for all opinions expressed.  If the examiner is unable to provide the requested opinions, a supporting rationale must be given concerning why the opinion cannot be provided.

6.  After undertaking any additional development deemed appropriate, and giving the Veteran full opportunity to supplement the record, adjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


